DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27-33, 35, 36-42, 44-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Soloman (2006/0223022). 
Soloman discloses orthodontic appliance(s)/system (figures 1a-11, [0015]), comprising: a polymeric shell ([0030]); teeth receiving cavities comprising opposing sidewalls formed of the polymeric shell and shaped to receive teeth and apply a first resilient repositioning force; an elongate ridge (e.g. 16) formed in a sidewall of a first of the teeth receiving cavities, the elongate ridge configured/capable to apply a second repositioning force to a patient's tooth, wherein the first resilient force and the second resilient force in combination are configured to urge the patient’s tooth towards the target arrangement ([0061]); and a modification to a portion of the polymeric shell (e.g. any or all surface of the appliance) selected to compensate for (e.g. intended use/functional limitation) an undesirable force vector due to at least in part to a lingual root torque, the undesirable force vector imparted by the shell with the patient's tooth due to positioning of the ridge in the sidewall of the cavity. It is noted that the modification is being considered as a relief component in the shell (fig. 10A-10B). The undesirable force vector is provided by an unwanted distortion in a shape of the appliance when worn by the patient; the undesirable force vector is applied to a received tooth by a sidewall of the teeth receiving cavities; the modification comprises a relief component (e.g. recess or structure on the appliance (e.g. fig. 10A-10B) or spacing between the appliance and a tooth based on appliance design) formed in the portion of the shell so as to counteract the unwanted force vector; the modification comprises changing the shape or curvature of a surface of the appliance (see figures); wherein the elongate ridge is a hollow ridge (fig. 7A-7C, 10A-10B); the plurality of appliances comprise a first appliance to reposition teeth from an initial tooth arrangement to a first intermediate arrangement; at least one intermediate appliance to progressively reposition teeth from the first intermediate arrangement to successive intermediate arrangements; and a final appliance to progressively reposition teeth from a last intermediate arrangement toward the final arrangement (e.g. appliances used in a successive treatment manner); the planned successive arrangements are based on models of the patient's teeth generated prior to starting the orthodontic treatment plan (e.g. product by process step).
With regard the statement of intended use and other functional statements (e.g. “for an undesirable…cavity”, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soloman (2006/0223022) as applied to claim 27/36 above and further in view of O’Bryan (2006/0177789).
Soloman discloses the invention substantially as claimed except for ridge filled with material (e.g. solid ridge).
O’Bryan teaches a dental positioning appliance with solid ridge (fig. 7D-7E). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the appliance of Soloman by providing ridge with materials filled in as claimed as taught by O’Bryan in order to enhance magnitude and direction of the applied force and thereby permit finer control over the movement of the tooth. 
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. In response to argument regarding Soloman reference about a modification to a portion of the shell for an undesirable force vector, it is noted that the structure claimed in the claim as a modification is the relief component (e.g. recess). Soloman teaches such relief component formed in the shell, thus satisfy the claimed invention. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772